Case: 20-137   Document: 26     Page: 1   Filed: 09/29/2020




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

               HEALTHESTATE, LLC,
                 Plaintiff-Respondent

                           v.

                  UNITED STATES,
                     Defendant

               ASM RESEARCH, LLC,
                 Defendant-Petitioner
                ______________________

                       2020-137
                ______________________

   On Petition for Permission to Appeal pursuant to 28
U.S.C. Section 1292(d)(2) from the United States Court of
Federal Claims in No. 1:18-cv-00034-DAT, Judge David A.
Tapp.
                 ______________________

                    ON PETITION
                ______________________

  Before NEWMAN, LOURIE, and HUGHES, Circuit Judges.
PER CURIAM.
                       ORDER
Case: 20-137      Document: 26    Page: 2    Filed: 09/29/2020




2                                    HEALTHESTATE, LLC   v. US



    ASM Research, LLC petitions for permission to appeal
pursuant to 28 U.S.C. § 1292(d)(2) from the interlocutory
order denying its motion to dismiss certified by the Unit-
ed States Court of Federal Claims. HEALTHeSTATE,
LLC (“HeS”) opposes the petition. The United States
submits a brief amicus curiae in response to this court’s
August 10, 2020 order. ASM moves for leave to file a
reply in support of its petition and a response to the
United States’ brief, each of which HeS opposes.
    Under the express language of § 1292(d)(2), this court
has “discretion” whether to “permit an appeal” under the
provision. See Digit. Equip. Corp. v. Desktop Direct, Inc.,
511 U.S. 863, 883 n.9 (1994) (noting “broad” discretion
under the similar provision of 28 U.S.C. § 1292(b) for
interlocutory appeals from United States district courts).
Having considered the matter, we decline to permit
interlocutory review here.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition for permission to appeal is denied.
   (2) The motion for leave to file a reply is granted.
The reply, ECF No. 18-2, is accepted for filing.
    (3) The motion for leave to file a response to the
United States’ brief is granted. The response, ECF No.
25-2, is accepted for filing.
                                 FOR THE COURT

      September 29, 2020         /s/ Peter R. Marksteiner
            Date                 Peter R. Marksteiner
                                 Clerk of Court
s35